Citation Nr: 1741778	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for de Quervain tenosynovitis, tendinitis, and ligament tearing ("right wrist disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently was transferred to the RO in Wichita, Kansas.

In October 2015 and September 2016, the Board remanded the current issues for further evidentiary development.

In a February 2017 rating decision, the RO increased the initial rating for the Veteran's service-connected right wrist disability to 10 percent throughout the claim period.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims.

During a December 2016 VA examination, the Veteran reported that she had recently received private orthopedic treatment for her right wrist symptoms.  Review of the VA treatment records that have been associated with the claims file reflects that she was approved for evaluation and treatment by an orthopedic specialist through VA's Choice Program in March 2016.  However, any records created in connection with her subsequent treatment by that specialist have not been associated with the claims file, and the Board notes that, to the extent such records are available through a VA medical facility's viewing tools, the Board does not have access to those tools.  As any outstanding records associated with recent treatment by a private orthopedic specialist are relevant to the Veteran's increased rating claim, they must be associated with the claims file on remand.  As the claim must be remanded for another reason, updated VA treatment records should also be obtained.

In light of the need for the foregoing development, a final decision on the issue of entitlement to a TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding records related to recent private treatment she has received for her right wrist disability, to specifically include all records associated with treatment she received through the VA Choice Program following March 2016 authorization for evaluation and treatment by an orthopedic specialist.  Any such records that are already available through the VA medical facility's viewing tools (see treatment notes dated May 2016 and June 2016, referencing documents scanned and attached in connection with orthopedic treatment through the Choice Program), must also be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

